Opinión disidente emitida por el
Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 23 de mayo de 1977.
Considero que la confirmación de la sentencia en este caso está reñida con la norma establecida en Pueblo v. Arcelay Galán, 102 D.P.R. 409, 415 (1974), donde rechazamos la ver-sión entonces vigente en Puerto Rico de la doctrina de renun-cia al juicio rápido. Pueblo v. Martínez Vega, 98 D.P.R. 946, 951-952 (1970), expresamente revocado en Arcelay, repre-sentaba la doctrina anterior. Sus hechos son análogos al caso de autos. Estimo respetuosamente que la opinión de la mayo-ría adopta una interpretación innecesariamente restrictiva de Arcelay.